         Case 10-27855-gs          Doc 2889       Entered 06/11/21 15:27:05           Page 1 of 1




    Entered on Docket
    June 11, 2021
___________________________________________________________________

NVB 3011 (Rev. 12/19)


                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA


IN RE:                                                     BK−10−27855−gs
                                                           CHAPTER 7
AMERICAN PACIFIC FINANCIAL
CORPORATION
                                                           ORDER GRANTING
                                                           APPLICATION FOR
                                    Debtor(s)              PAYMENT OF UNCLAIMED FUNDS




On 04/14/2021, an application was filed for the Claimant(s) for payment of unclaimed funds deposited
with the court, pursuant to 11 U.S.C. Section 347(a). The application and supporting documents establish
that the Claimant(s) are entitled to the unclaimed funds; accordingly, it is hereby
ORDERED that pursuant to 28 U.S.C. Section 2042, the amount(s) of:
$519.44 is declared due to:
Herman Carstens

IT IS FURTHER ORDERED that the Clerk disburse the funds to the payee at the following address:
Herman Carstens
231 E. Alessandro Blvd. A−684
Riverside, Ca 92508

The Clerk will disburse these funds not earlier than 14 days after the entry of this order.




                                                     ###
